UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2121


DR. AKEDA PEARSON,

                    Plaintiff - Appellant,

             v.

BOARD OF EDUCATION OF ANNE ARUNDEL COUNTY; MAMIE
PERKINS, Interim Superintendent, in her official capacity,

                    Defendants - Appellees,

             and

ARLEN LIVERMAN, Deputy Superintendent; GEORGE ARLOTTO, Chief of
Staff,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-02358-CCB)


Submitted: March 12, 2020                                     Decided: March 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Akeda Pearson, Appellant Pro Se. Kemp Walden Hammond, ANNE ARUNDEL
COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Akeda Pearson appeals the district court’s order granting summary judgment to

Defendants in Pearson’s employment discrimination suit. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Pearson v. Board of Educ. Of Anne Arundel Cnty., No. 1:17-cv-02358-CCB (D.

Md. Sept. 10, 2019).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3